Citation Nr: 1701230	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to August 6, 2008, and higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to November 1960, with additional service in the Army National Guard of Florida.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for vertigo and denied the Veteran's claim of increased ratings for tinnitus and bilateral hearing loss.  In July 2009, the Veteran filed a notice of disagreement with the denial of an increased rating for bilateral hearing loss only.  In February 2010, the RO issued a statement of the case on this issue and the Veteran perfected his appeal with a March 2010 VA Form 9.

In April 2014 and April 2016, the Board remanded this case for further development.

In a September 2014 rating decision, the Veteran's rating for bilateral hearing loss was increased to 10 percent effective August 6, 2008.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case because the record again contains reference to an audiogram that is not available for review.  During an April 2016 VA audiology assessment, the Veteran underwent audiology testing.  The specific audiometric results of which are not part of the medical record before the Board.  Instead, only the general findings of moderate to moderately severe (45-70dB) sensorineural hearing loss above 1000Hz for the right ear and moderately severe (55-70dB) sensorineural hearing loss above 250Hz for the left ear with speech recognition scores of 88 percent and 64 percent, respectively.  This range would encompass both the currently rated degree of hearing loss and an increased level of hearing loss.  Thus, it is imperative that the actual results of this testing be associated with the claims file.  If the results cannot be found and placed in the claims file, then ensure that the Veteran is scheduled for another VA audiology examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file a copy of the April 2016 audiogram and any subsequent audiogram.  If these records cannot be obtained and further efforts to obtain them would be futile, such should be noted in a memorandum of unavailability and the Veteran should be so notified.

Please note that association of these records with other electronic VA databases does not satisfy this request, but rather all audiograms must be associated with the claims file.

2.  If the April 2016 audiogram cannot be obtained, ensure that the Veteran is scheduled for another VA audiology examination and that the results of such examination, including the results of audiology testing, are associated with the claims file.  

3.  Thereafter, readjudicate the claim of an increased rating for bilateral hearing loss.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

